COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        M&E Endeavours LLC v. FEDEX Techconnect, Inc. and Air
                            Voice Wireless LLC

Appellate case number:      01-18-00852-CV

Trial court case number:    1058825

Trial court:                County Civil Court at Law No. 1 of Harris County

       The record in this appeal was due in this Court on December 19, 2018. See TEX.
R. APP. P. 35.1(a). A clerk’s record was filed on January 23, 2019; however, a reporter’s
record has not been filed.
       On January 8, 2019, the Clerk of this Court notified appellant, M&E Endeavours
LLC, that the court reporter responsible for preparing the reporter’s record had not filed a
reporter’s record because appellant had not requested preparation of a reporter’s record or
had not paid, or made arrangements to pay, the fee for preparation of the record. See id.
37.3(c). The Clerk further notified appellant that unless it provided written evidence that
it had paid, or made arrangements to pay, for the reporter’s record, or provided proof that
appellant is entitled to proceed without payment of costs by February 7, 2019, the Court
might consider the appeal without a reporter’s record. See id. Appellant responded,
“request[ing] that the Court consider this appeal without requiring any Reporter’s
Record.”
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. 37.3. Appellant’s brief is due to be
filed no later than 30 days from the date of this order. Id. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __February 14, 2019___